Citation Nr: 9924793	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chest pain, arrhythmia 
and hypertension, secondary to service connected anxiety and 
major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to 
December 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Service connection for anxiety and major depression was 
granted in an April 1998 rating decision and assigned a 30 
percent evaluation.  In a statement submitted in November 
1998, the appellant referred to the 30 percent evaluation by 
saying that although he did not wholeheartedly agree with 
it, he would abide by the grant.  The Board does not 
construe this statement to be a Notice of Disagreement as to 
the 30 percent evaluation for anxiety with major depression, 
and accordingly no further action is necessary.  This issue 
is not before the Board.  Jurisdiction does indeed matter 
and it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  


REMAND

The Board remanded the claim for service connection for chest 
pain, arrhythmia and hypertension secondary to service 
connected anxiety with major depression in August 1996.  The 
RO was asked to schedule the appellant for a two-psychiatrist 
examination as well as a cardiology examination for the 
purpose of obtaining opinions as to the connection between 
chest pain, arrhythmia and/or hypertension and any diagnosed 
psychiatric disorder.  Expressed opinions were to be 
supported by complete written rationale and reconciled.  The 
Board is aware that after both examinations were conducted in 
October 1996, they were reviewed by the RO.  In April 1998, 
the RO issued a memorandum to the director of the VA Medical 
Center in Nashville regarding the October 1996 examination 
and requesting a second examination that would be in 
compliance with the Board's Remand.  An additional 
examination was conducted in June 1998.  Although the RO 
attempted to comply with the Board's Remand, the reports did 
not comply with the Board's instructions. 

Testimony was taken during a Travel Board hearing in April 
1994 by a Board Member no longer associated with the Board.  
The law requires that the Board Member who conducts a 
hearing on an appeal must participate in any decision made 
on that appeal.  Although a complete transcript of the 
hearing has been attached to the claims folder and a 
decision can be made based on the appellate record, the 
appellant has a right to another Board hearing.

Accordingly, this appeal is REMANDED for the following 
development:

1.  The RO should refer the file back to 
the VAMC.  The examiners must reconcile 
the finding of the two-psychiatrist 
examination that determined that the 
appellant's "heart disease" was 
secondary to his anxiety disorder with 
the finding on the June 1998 examination 
that there was no basis to relate 
hypertension and cardiac arrhythmia to a 
psychogenic basis.  All three conditions 
must be addressed: chest pain; 
hypertension; arrhythmia.  Furthermore, 
the examiners must address aggravation of 
a cardiovascular disability due to the 
service-connected disability.

2.  This REMAND serves as notice that the 
Board Member who heard his testimony in 
April 1994 with regard to this appeal is 
no longer associated with the Board of 
Veterans' Appeals.  The appellant is 
advised that he is entitled to another 
hearing.  The appellant is afforded the 
period of 30 days in which to respond to 
this letter.  The letter should be 
addressed to the RO.  If no response is 
received within the 30-day period, the 
Board will assume that the appellant does 
not require an additional hearing.  

3.  In October 1996, Dr. M and Dr. P 
prepared a joint medical report.  It was 
noted that he was treated during his 
convalescent period and because of post 
infections headaches, tachycardia, and a 
secondary depression, he has required 
multiple treatments for heart disease, a 
nervous or mental condition, and multiple 
somatic problems all secondary to his 
initial anxiety disorder.  Statement from 
H. L. Thomas and J. C. Shah M.D. are also 
of record and appear to constitute 
positive evidence.  However, the evidence 
is not reported or balanced by the RO.  
The RO should prepare a document that 
more fully reports the positive evidence 
in the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



